Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/20 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (D 566,546) in view of Bystrom et al. (5,083,825). 
Williamson (D 566,546) discloses a bag grip comprising: a grocery bag carrying device (see Figs. 1-7) comprising: a grip (see Exhibit A) being hollow, said grip having a slot extending into an interior of said grip capable of receiving handles of a plastic bag wherein said grip is being capable of carrying of plastic bags with one hand; but does not specifically show a pad being positioned in said grip and said pad being comprised of an abrasive material. However, Fig. 2 of Bystrom et al. (5,083,825) teaches a circular shape Exhibit A

[AltContent: textbox (Plurality of depressions form fingers grip )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sidewalls )][AltContent: textbox (Slot )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



RE claim 2, Figs. 1, 6, and 7 of Williamson’s bag grip (D 566,546) shows all the structural elements of having a bottom wall and a pair of sidewalls, each of said sidewalls extending upwardly from a perimeter edge of said bottom wall, each of said sidewalls extending along a full length of said bottom wall, each of said sidewalls having 
RE claim 7, Figs. 1, 3 and 4 of Williamson’s bag grip (D 566,546) shows all the structural elements having said bottom wall has a lower surface, said lower surface having a plurality of depressions therein, said depressions being spaced apart from each other and being distributed along said bottom wall wherein each of said depressions is configured to have a respective one of the user's fingers positioned therein for enhancing gripping said grip.
RE claim 8, Fig. 2 of Bystrom et al. (5,083,825) teaches said pad is positioned on an upper surface of said bottom wall having said pad being positioned between said sidewalls, said pad extending along a full length of said bottom wall.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (D 566,546) in view of Bartocci (5,364,148).  
Stowell et al. (Des. 372,865) discloses a bag grip comprising: a grocery bag carrying device (see Figs. 1-5) comprising: a grip (see Exhibit B) being hollow, said grip having a slot extending into an interior of said grip capable of receiving handles of a plastic bag wherein said grip is being capable of carrying of plastic bags with one hand; but does not specifically show a pad being positioned in said grip and said pad being comprised of an abrasive material. However, Figs. 1-6 of Bartocci (5,364,148) teach a carrying device provided with a pad (13, 23) being made of a polymeric material which could be considered as an abrasive material, at the bottom of the device. Thus, it would have been obvious to those skilled in the gripping technology to provide a pad such as a polymeric material at the inside bottom wall of the Williamson’s bag grip (D 566,546) as taught by Bartocci (5,364,148) not only to provide friction to the lifted items but also to 
             Exhibit B
[AltContent: textbox (Distal edge of each sidewall (RE claims 2 and 3))]
[AltContent: textbox (Distal ends (RE claim 3))][AltContent: textbox (Ridge (RE claims 5 & 6))][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Sidewalls (RE claims 2 and 3))][AltContent: textbox (Bottom wall (RE claim 2))][AltContent: arrow][AltContent: textbox (Trapezoidal cross Section (RE claim 4))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    401
    285
    media_image2.png
    Greyscale

[AltContent: textbox (Slot )]

[AltContent: arrow]
    PNG
    media_image3.png
    588
    1096
    media_image3.png
    Greyscale


RE claims 2 and 3, Figs. 1-5 of Stowell et al. bag grip (Des. 372,865) show all the structural elements as shown in Exhibit B. RE claim 3, note that Bartocci (5,364,148) teach a carrying device provided with a pad (13, 23) being made of a polymeric material wherein the distal edge of the sidewalls also could be made of polymeric material which is flexible and bendable. 
RE claims 4, 5, and 6, Figs. 1-5 of Stowell et al. bag grip (Des. 372,865) show all the structural elements as shown in Exhibit B. 
RE claim 4, Fig. 5 of Stowell et al. bag grip (Des. 372,865) teaches said grip has a trapezoidal cross section taken along a line extending through each of said sidewalls. 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

RE claim 8, Figs. 1 and 5 of Bartocci (5,364,148) teaches said pad is positioned on an upper surface of said bottom wall having said pad being positioned between said sidewalls, said pad extending along a full length of said bottom wall. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (D 566,546) and Bartocci (5,364,148) and further in view of Williamson (D 566,546). 
RE claim 7, Stowell et al. (Des. 372,865), as presented above, does not specifically show said lower surface having a plurality of depressions therein. However, Figs. 1, 3 and 4 of Williamson’s bag grip (D 566,546) shows all the structural elements having said bottom wall has a lower surface, said lower surface having a plurality of depressions therein, said depressions being spaced apart from each other and being distributed along said bottom wall wherein each of said depressions is configured to have a respective one of the user's fingers positioned therein for enhancing gripping said grip. Thus, it would have been obvious to those skilled in the gripping technology to provide a 
RE claim 9, Stowell et al. (Des. 372,865), as presented above, discloses a bag grip comprising: a grocery bag carrying device (see Figs. 1-5) comprising: a grip (see Exhibit B) being hollow, said grip having a slot extending into an interior of said grip capable of receiving handles of a plastic bag wherein said grip is being capable of carrying of plastic bags with one hand; but does not specifically show a pad being positioned in said grip and said pad being comprised of an abrasive material. However, Figs. 1-6 of Bartocci (5,364,148) teach a carrying device provided with a pad (13, 23) being made of a polymeric material which could be considered as an abrasive material, at the bottom of the device. Thus, it would have been obvious to those skilled in the gripping technology to provide a pad such as a polymeric material at the inside bottom wall of the Williamson’s bag grip (D 566,546) as taught by Bartocci (5,364,148) not only to provide friction to the lifted items but also to provide as a cushioning to a user. Note that applicant does not specifically identity the exact abrasive material as disclosed in the paragraph [0024].
RE claim 2, Figs. 1, 6, and 7 of Williamson’s bag grip (D 566,546) shows all the structural elements of having a bottom wall and a pair of sidewalls, each of said sidewalls extending upwardly from a perimeter edge of said bottom wall, each of said sidewalls extending along a full length of said bottom wall, each of said sidewalls having a distal edge with respect to said bottom wall and an inward surface, said inward surface of each of said sidewalls being directed toward each other.
RE claim 7, Figs. 1, 3 and 4 of Williamson’s bag grip (D 566,546) shows all the structural elements having said bottom wall has a lower surface, said lower surface having a plurality of depressions therein, said depressions being spaced apart from each other and being distributed along said bottom wall wherein each of said depressions is 
RE claim 8, Fig. 2 of Bystrom et al. (5,083,825) teaches said pad is positioned on an upper surface of said bottom wall having said pad being positioned between said sidewalls, said pad extending along a full length of said bottom wall. 
Stowell et al. (Des. 372,865), as presented above, does not specifically show said lower surface having a plurality of depressions therein. However, Figs. 1, 3 and 4 of Williamson’s bag grip (D 566,546) shows all the structural elements having said bottom wall has a lower surface, said lower surface having a plurality of depressions therein, said depressions being spaced apart from each other and being distributed along said bottom wall wherein each of said depressions is configured to have a respective one of the user's fingers positioned therein for enhancing gripping said grip. Thus, it would have been obvious to those skilled in the gripping technology to provide a plurality of depressions on the lower surface of Williamson (D 566,546) as taught by Williamson (D 566,546) to provide a firm grip to a user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark; Ian ‘569, Taylor; Ronnie A. ‘498, Hepworth; Linda Anne’279, Sweeny; Henry D. ‘156, and Werdowatz; Jack ‘264 show a hand grip with grooves for fingers.
Sweeny; Henry D. ‘702 provides a hand grip having a slot, a bottom wall, and grooves for fingers. 
Mishek; Daniel G. ‘894 displays provides a hand grip having a slot, a bottom wall, grooves for fingers and said grip has a trapezoidal cross section taken along a line extending through each of said sidewalls (RE claims 1, 2 and 4-7). 

ROY HOFFMEISTER ‘605, Hildebrandt; Robert C. ‘445, and Battiato; Victor ‘403 provide a hand grip with a pad on inside and bottom walls. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL T CHIN/Primary Examiner, Art Unit 3651